
	

114 HJ 92 IH: Proposing an amendment to the Constitution of the United States to give States the right to repeal Federal laws and regulations when ratified by the legislatures of two-thirds of the several States.
U.S. House of Representatives
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 92
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2016
			Mr. Bishop of Utah introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to give States the right to repeal
			 Federal laws and regulations when ratified by the legislatures of
			 two-thirds of the several States.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Any provision of law or regulation of the United States may be repealed by the several States, and such repeal shall be effective when the legislatures of two-thirds of the several States approve resolutions for this purpose that particularly describe the same provision or provisions of law or regulation to be repealed.
					.
		
